      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 1 of 27 PAGEID #: 1



1                                  UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
2

3    SPENCER NEAL,                                  )       CASE NO.: _____________________
                                                    )
4                   Plaintiff,                      )       JUDGE ________________________
                                                    )
5
            vs.                                     )       COMPLAINT FOR INJUNCTIVE
6                                                   )       RELIEF AND DAMAGES:
                                                    )
7    APEX HOSPITALITY, LLC                          )       1ST CAUSE OF ACTION: For Denial of
                                                    )       Access by a Public Accommodation in
8
                    Defendant.                      )       Violation of the Americans with Disability
9                                                   )       Act of 1990 (“Title III” and “ADA”),
                                                    )       42 U.S.C. §§ 12181 et seq.
10                                                  )
                                                    )       2ND CAUSE OF ACTION: For Denial of
11
                                                    )       Access by a Public Accommodation in
12                                                  )       Violation of Ohio Revised Code 4112.02, et
                                                    )       seq.
13                                                  )
                                                    )       3RD CAUSE OF ACTION: For Denial of
14
                                                    )       Access by a Public Accommodation in
15                                                  )       Violation of Ohio Administrative Code
                                                    )       4101:1-11, et seq.
16
            Plaintiff SPENCER NEAL Complains of Defendant APEX HOSPITALITY, LLC, doing
17

18   business as CLARION INN, and alleges as follows:

19   INTRODUCTION:
20
            1.      This is a civil rights action for discrimination against persons with physical
21
     disabilities, of which plaintiff is a member of, for failure to remove architectural barriers
22
     structural in nature at Defendant’s property, a place of public accommodation, thereby
23

24   discriminatorily denying plaintiff access to, the full and equal enjoyment of, opportunity to

25   participate in, and benefit from, the goods, facilities, services, and accommodations thereof.
26
     Plaintiff seeks injunctive relief and damages pursuant to the Americans with Disability Act of
27
     1990 (“title III” AND “ADA”), 42. U.S.C. §§ 12181 et seq.; Ohio Revised Code § 4112.02, et
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 1
      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 2 of 27 PAGEID #: 2



1    seq.; and Ohio Administrative Code § 4101:1-11, et sec.
2
               2.    Plaintiff SPENCER NEAL is a person with physical disabilities who, on or about
3
     July 10, 2019 through July 11, 2019, was an invitee, guest, patron, or customer at Defendant’s
4
     property, which houses a CLARION INN hotel, located at 10 Rockridge Rd., Englewood, OH
5

6    45322. At said time and place, Defendant failed to provide proper legal access to the property,

7    which is a public accommodation and/or public facility. The denial of access was in violation of
8
     both federal and Ohio legal requirements, and NEAL suffered violations of his civil rights to full
9
     and equal access and was embarrassed and humiliated.
10
     JURISDICTION AND VENUE:
11

12             3.    Jurisdiction: This Court has jurisdiction of this action pursuant to 28 U.S.C.

13   §1331 for violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.
14
     Pursuant to pendant jurisdiction, attendant and related causes of action, arising from the same
15
     nucleus of operative facts and arising out of the same transactions, are also brought under
16
     parallel Ohio law, whose goals are closely tied with the ADA, including but not limited to
17

18   violations of Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code § 4101:1-11,

19   et sec.
20
               4.    Venue: Venue is proper in this court pursuant to 28 U.S.C. §1391(b) and is
21
     founded on the facts that the real property which is the subject of this action is located in this
22
     district, in the City of Columbus, County of Franklin, State of Ohio and that plaintiffs’ causes of
23

24   action arose in this district.

25   PARTIES:
26
               5.    Plaintiff SPENCER NEAL is a “physically handicapped person,” a “physically
27
     disabled person,” and a “person with physical disabilities.” (Hereinafter the terms “physically
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 2
      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 3 of 27 PAGEID #: 3



1    disabled,” “physically handicapped” and “person with physical disabilities” are used
2
     interchangeably, as these words have similar or identical common usage and legal meaning.)
3
     NEAL is a “person with physical disabilities,” as defined by all applicable Ohio and United
4
     States laws. NEAL requires the use of a wheelchair to travel about in public. Consequently,
5

6    NEAL is a member of that portion of the public whose rights are protected by the provisions of

7    Ohio Revised Code § 4112.02, et seq. and Ohio Administrative Code § 4101:1-11, et sec.
8
            6. Defendant APEX HOSPITALITY, LLC, an Ohio Limited Liability Company, is the
9
     owner and operator, lessor and/or lessee, or agent of the owner, lessor and/or lessee, of the
10
     building and/or buildings which constitute a public facility in and of itself, occupied by the
11

12   CLARION INN hotel, a public accommodation, located at/near 10 Rockridge Rd., Englewood,

13   OH 45322, and subject to the requirements of Ohio state law requiring full and equal access to
14
     public facilities pursuant to Ohio Revised Code § 4112.02, et seq., Ohio Administrative Code §
15
     4101:1-11, et sec., and subject to the Americans with Disability Act of 1990 (“TITLE III” AND
16
     “ADA”), 42. U.S.C. §§ 12181 et seq., and to all other legal requirements referred to in this
17

18   complaint.

19          7. At all times relevant to this complaint, Defendant is the lessee, or agent of the
20
     lessee, and/or lessor, of said premises, and owns and operates the subject CLARION INN hotel
21
     as a public facility at/near 10 Rockridge Rd., Englewood, OH 45322. The business, a CLARION
22
     INN hotel, is open to the general public and conducts business therein. The business operating on
23

24   said premises is a public accommodation subject to the requirements of Ohio Revised Code §

25   4112.02, et seq. and Ohio Administrative Code § 4101:1-11, et sec.
26
            8. At all times relevant to this complaint, Defendant is the landlords/lessors,
27
     tenants/lessees and the owners and operators of the subject hotel, a public accommodation
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 3
      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 4 of 27 PAGEID #: 4



1    located at/near 10 Rockridge Rd., Englewood, OH 45322. As such, Defendant is jointly and
2
     severally responsible to identify and remove architectural barriers pursuant to Code of Federal
3
     Regulations section 36.201(b), which states in pertinent part:
4
            § 36.201        General
5

6                           (b) Landlord and tenant responsibilities. Both the landlord
                            who owns the building that houses a place of public
7                           accommodation and the tenant who owns or operates the place of
                            public accommodation are public accommodations subject to the
8
                            requirements of this part. As between the parties, allocation of
9                           responsibility for complying with the obligations of this part may
                            be determined by lease or other contract.
10
                            CFR §36.201(b)
11

12          9. Plaintiff does not know the true names of Defendant, its business capacities, its

13   ownership connection to the property and business, nor their relative responsibilities in causing
14
     the access violations herein complained of. Plaintiff is informed and believes that the Defendant
15
     herein is a public accommodation, and is the agent, ostensible agent, master, servant, employer,
16
     employee, representative, franchisor, franchisee, partner, and associate, or such similar capacity,
17

18   of each of the other defendants, if any, and was at all times acting and performing, or failing to

19   act or perform, within the course and scope of his, her or its authority as agent, ostensible agent,
20
     master, servant, employer, employee, representative, franchiser, franchisee, partner, and
21
     associate, or such similar capacity, and with the authorization, consent, permission or ratification
22
     of each of the other defendants, and is responsible in some manner for the acts and omissions of
23

24   the other defendants in legally causing the violations and damages complained of herein, and

25   have approved or ratified each of the acts or omissions of each other defendant, as herein
26
     described.
27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 4
      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 5 of 27 PAGEID #: 5



1    PRELIMINARY FACTUAL ALLEGATIONS:
2
            10. Defendant is the entity that is a public accommodation that owns, leases (or
3
     leases to), or operates a, CLARION INN hotel, located at 10 Rockridge Rd., Englewood, OH
4
     45322. CLARION INN hotel and each of its facilities are places “of public accommodation”
5

6    subject to the requirements of the Americans with Disability Act of 1990 (“TITLE III” AND

7    “ADA”), 42. U.S.C. §§ 12181 et seq., Ohio Revised Code § 4112.02, et seq.; and Ohio
8
     Administrative Code § 4101:1-11, et sec. On information and belief, said facility has undergone
9
     “alterations, structural repairs and additions,” each of which has subjected the CLARION INN
10
     hotel to handicapped access requirements.
11

12          11. Plaintiff SPENCER NEAL is a person with a disability. NEAL is a “physically

13   disabled person,” as defined by all applicable Ohio and United States laws. NEAL is paralyzed
14
     as a result of spina bifida and requires the use of a wheelchair for mobility and to travel in public.
15
            12. At all times referred to herein and continuing to the present time, Defendant
16
     advertised, publicized and held out the CLARION INN hotel as being handicapped accessible
17

18   and handicapped usable.

19          13. On or about July 10, 2019 through July 11, 2019, NEAL was an invitee and guest at
20
     the subject CLARION INN hotel, arriving for purposes of obtaining lodging.
21
            14.     Upon his arrival, during his patronizing of the public accommodation, and upon
22
     his exit of the facility, NEAL personally encountered architectural barriers which denied him the
23

24   full and equal access to the property.

25          15. Therefore, at said time and place, NEAL, who is a person with disabilities,
26
     encountered the following inaccessible elements of the subject CLARION INN hotel which
27
     constituted architectural barriers and a denial of the proper and legally required access to a public
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 5
      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 6 of 27 PAGEID #: 6



1    accommodation to persons with physical disabilities. By way of example and not as an
2
     exhaustive inventory of Defendant’s violations, the following barriers to access were personally
3
     encountered by plaintiffs:
4
                    a.    In Room 106, the door exceeds the maximum pressure to open the door in
5
     violation of 2010 ADAS Section: 404.2.9 and 1991 ADAS Section: 4.13.11(1).
6
        b. In Room 106, at 4", the maneuvering space on the pull side of the door does not
7          adequately extend beyond the latch side of the door in violation of 2010 ADAS Section:
           404.2.4.1 and 1991 ADAS Section: 4.13.6.
8

9       c. In Room 106, the main entry door operating hardware is too high in violation of 2010
           ADAS Section: 404.2.7 and 1991 ADAS Section: 4.13.9.
10
        d. In Room 106, at 54.5", the light switch is too high and is out of the maximum reach range
11
           for a side approach in violation of 2010 ADAS Section: 308.3.1.
12
        e. In Room 106, at 49" - 70.5", the emergency evacuation signage is too high and is out of
13         the maximum reach range for a side approach in violation of 2010 ADAS Section:
           308.3.1.
14

15      f. In Room 106, at 57", the ironing board is too high and is out of the maximum reach range
           for a side approach in violation of 2010 ADAS Section: 308.3.1.
16
        g. In Room 106, the required clear floor space is not wide enough for the closet opening in
17
           violation of 2010 ADAS Section: 305.3 and 1991 ADAS Section: 4.2.4.1.
18
        h. In Room 106, the pass-through door operating hardware is too high in violation of 2010
19         ADAS Section: 404.2.7 and 1991 ADAS Section: 4.13.9.
20
        i. In Room 106, at 48.75", the coat hook is installed greater than 48 inches above the
21         finished floor in violation of 2010 ADAS Section: 308.2.1 and 1991 ADAS Section:
           4.2.5
22                 .
        j. In Room 106, at 52", the bathroom shelf is too high and is out of the maximum reach
23
           range for a side approach in violation of 2010 ADAS Section: 308.3.1.
24
        k. In Room 106, the clear floor space between the lavatory and the toilet is too narrow in
25         violation of 2010 ADAS Section: 604.3.2.
26
        l. In Room 106, the flush handle is located on the wrong side of the toilet in violation 2010
27         ADAS Section: 604.6.

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 6
      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 7 of 27 PAGEID #: 7



1       m. In Room 106, at 48", the side grab bar does not extend far enough from the rear wall in
           violation of 2010 ADAS Section: 604.5.1 and 1991 ADAS Section: 4.17.6.
2

3       n. In Room 106, at 24", the rear grab bar is not a minimum 36 inches in length in violation
           of 2010 ADAS Section: 604.5.2 and 1991 ADAS Section: 4.16.4.
4
        o. In Room 106, at 12", the rear grab bar does not extend adequately past the toilet on the
5
           wide side in violation of 2010 ADAS Section: 604.5.2 and 1991 ADAS Section: 4.17.6.
6
        p. In Room 106, at 3", the toilet paper is not installed within the compliant range in
7          violation of 2010 ADAS Section: 604.7.
8
        q. In Room 106, the water and drain pipes under the lavatory are not adequately insulated in
9          violation of 2010 ADAS Section: 606.5 and 1991 ADAS Section: 4.19.4.

10      r. In Room 106, the lavatory obstructs the shower and the shower stall is not open along its
           full width in violation of 2010 ADAS Section: 608.2.2 and 1991 ADAS Section: 4.21.2.
11

12      s. In Room 106, at 58", the shower stall is not wide enough in violation of 2010 ADAS
           Section: 608.2.2 and 1991 ADAS Section: 4.21.2.
13
        t. In Room 106, at 37", the grab bar is not positioned correctly in violation of 2010 ADAS
14
           Section: 609.4 and 1991 ADAS Section: 4.21.4.
15
        u. In Room 106, at 30", the handheld sprayer unit is not located on the wall correctly in
16         violation of 2010 ADAS Section: 608.5.3.
17
        v. In Room 106, at 65", the handheld sprayer unit is mounted too high in violation of 2010
18         ADAS Section: 608.6 and 1991 ADAS Section: 4.21.6.

19      w. In Room 106, the handheld sprayer unit is not equipped with a non-positive on/off
           control in violation of 2010 ADAS Section: 608.6.
20

21      x. In Room 106, with a 56" hose, there is no compliant handheld sprayer unit in violation of
           2010 ADAS Section: 608.6 and 1991 ADAS Section: 4.21.6.
22
        y. In Room 106, the visual fire alarm is older and has a hazed over the lens, that does not
23
           comply with NFPA 72 in violation of 2010 ADAS Section: 702.1.
24
        z. In Room 106, at 24" and 28.5", neither side of the bed is accessible. The required clear
25         space on both sides of the bed has not been provided in violation of 2010 ADAS Section:
           806.2.3 and 1991 ADAS Section: 9.2.2(1).
26

27      aa. In Room 106, the A/C and environmental controls are not accessible because there is not
            adequate clear floor space for an approach in violation of 2010 ADAS Section: 305.3 and
28          1991 ADAS Section: 4.2.4.1.
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 7
      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 8 of 27 PAGEID #: 8



1
        bb. In Room 106, the drape wands, window, and shades are not accessible because there is
2
            not adequate clear floor space for an approach in violation of 2010 ADAS Section: 305.3
3           and 1991 ADAS Section: 4.2.4.1.

4       cc. In Room 106, The sheer drape wand is not accessible because it requires tight grasping,
            pinching or twisting of the wrist in violation of 2010 ADAS Section: 309.4
5
            1991 ADAS Section: 4.27.4.
6
        dd. In Room 106, the clear floor space to the nightstand and lamp between the bed and chair
7           is < 30" wide. The required clear floor space is not wide enough for the closet opening in
            violation of 2010 ADAS Section: 305.3 and 1991 ADAS Section: 4.2.4.1.
8

9       ee. In Room 106, the ice bucket and cups are too low and out of the maximum reach range
            for a side approach in violation of 2010 ADAS Section: 308.3.1.
10
        ff. In Room 106, at 26.5", compliant knee clearance is not provided at the desk/table in
11
            violation of 2010 ADAS Section: 306.3.3 and 1991 ADAS Section: 4.32.3.
12
        gg. In Room 106, the hallway door operating hardware is not accessible in violation of 2010
13          ADAS Section: 404.2.7 and 1991 ADAS Section: 4.13.9.
14
        hh. Via the interior accessible route, the visual part of the alarm is behind frosted plastic and
15          does not comply with NFPA 72. A compliant visual fire alarm system is required in
            violation of 2010 ADAS Section: 702.1.
16
        ii. Via the interior accessible route, the pop and snack machine's controls are too high and
17
            out of the maximum reach range for a side approach in violation of 2010 ADAS Section:
18          308.3.1.

19      jj. Via the interior accessible route, the doormats throughout are not secured in place at
            entry doors and in hallways in violation of 2010 ADAS Section: 302.2 and1991 ADAS
20
            Section: 4.5.3.
21
        kk. Via the elevator, the elevator does not have a star on both jambs at the main entry-level in
22          violation of 2010 ADAS Section: 407.2.3.1.
23
        ll. Via the elevator, the elevator doorjambs are not correctly marked with Braille in violation
24          of 2010 ADAS Section: 407.2.3.1.

25      mm.      In the public unisex restroom, as the sign is mounted on the door, a compliant
          room identification sign is missing on the strike side of the door in violation of 2010
26
          ADAS Section: 216.2 and 1991 ADAS Section: 4.30.6.
27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 8
      Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 9 of 27 PAGEID #: 9



1       nn. In the public unisex restroom, the water and drain pipes under the lavatory are not
            adequately insulated in violation of 2010 ADAS Section: 606.5 and 1991 ADAS Section:
2
            4.19.4.
3
        oo. In the public unisex restroom, at 54", the paper towel dispenser's operation mechanism is
4           too high off the floor in violation of 2010 ADAS Section: 308.2.1.
5
        pp. In the public unisex restroom, the clear floor space between the lavatory and the toilet is
6           too narrow in violation of 2010 ADAS Section: 604.3.2.

7       qq. In the public unisex restroom, the water pipes under the lavatory are not adequately
            insulated in violation of 2010 ADAS Section: 606.5 and 1991 ADAS Section: 4.19.4.
8

9       rr. In the public unisex restroom, at 14.5", the toilet is not located within the range allowed
            from the sidewall or partition in violation of 2010 ADAS Section: 604.2.
10
        ss. In the public unisex restroom, at 10" - 16", the toilet paper is not installed within the
11
            compliant range in violation of 2010 ADAS Section: 604.7.
12
        tt. In the public unisex restroom, the flush handle is located on the wrong side of the toilet in
13          violation of 2010 ADAS Section: 604.6.
14
        uu. In the public unisex restroom, the rear grab bar does not extend adequately past the toilet
15          on the wide side in violation of 2010 ADAS Section: 604.5.2 and 1991 ADAS Section:
            4.17.6.
16
        vv. In the breakfast area, the refrigerated condiments are too high and out of the maximum
17
            reach range for a side approach in violation of 2010 ADAS Section: 308.3.1.
18
        ww.    In the breakfast area, the cups and coffee condiments are too high and out of the
19        maximum reach range for a side approach in violation of 2010 ADAS Section: 308.3.1
20
        xx. In the breakfast area, the hostess stand is too high in violation of 2010 ADAS Section:
21          904.4.2, 904.4.1 and 1991 ADAS Section: 7.2(1).

22      yy. In the breakfast area, the fruit bowl and muffins are not accessible because there is not
            adequate clear floor space for an approach in violation of 2010 ADAS Section: 305.3 and
23
            1991 ADAS Section: 4.2.4.1.
24
        zz. In the breakfast area, because of the table base configuration, compliant knee and/or toe
25          clearance is not provided in violation of 2010 ADAS Section: 306.2.1 and 1991 ADAS
            Section: 4.32.3.
26

27      aaa.     In the breakfast area, there are no accessible dining surfaces in violation of 2010
            ADAS Section: 226.1 and 1991 ADAS Section: 5.1.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 9
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 10 of 27 PAGEID #: 10



1       bbb.    In the lobby, the pop and snack machine's controls are too high and out of the
           maximum reach range for a side approach in violation of 2010 ADAS Section: 308.3.1.
2

3       ccc.       In the lobby, the transaction counter is too high in violation of 2010 ADAS
            Section: 904.4.2, 904.4.1 and 1991 ADAS Section: 7.2(1).
4
        ddd.    In the lobby, compliant knee and/or toe space is not provided in violation of 2010
5
           ADAS Section: 306.1 and 1991 ADAS Section: 4.32.3.
6
        eee.        In the lobby, the sales and service counter is not a minimum of 36 inches wide in
7           violation of 2010 ADAS Section: 904.4.
8
        fff. In the lobby, the doormats are not secured in place at entry doors and at the front desk in
9            violation of 2010 ADAS Section: 302.2 and 1991 ADAS Section: 4.5.3.

10      ggg.       In the lobby, the pamphlets and brochures are too high and out of the maximum
           reach range for a side approach in violation of 2010 ADAS Section: 308.3.1.
11

12      hhh.       Via the exterior accessible route, at the lobby entrance, the curb ramp side flares
           are too steep in violation of 2010 ADAS Section: 406.1 and 1991 ADAS Section: 4.7.5.
13
        iii. Via the exterior accessible route, the access aisle is not marked as to discourage parking
14
             in it in violation of 2010 ADAS Section: 503.3.3.
15
        jjj. Via the exterior accessible route, the change in level where the gutter meets the curb
16           ramp is greater than 1/4 inch in violation of 2010 ADAS Section: 303.3 and 1991 ADAS
             Section: 4.5.2.
17

18      kkk.       Via the exterior accessible route, at entrance door #1, there is no accessible route
           of travel from the public way in violation of 2010 ADAS Section: 206.2.1 and 1991
19         ADAS Section: 4.1.2(1).
20
        lll. Via the exterior accessible route, at entrance door #2, there is no accessible route of travel
21           from the public way in violation of 2010 ADAS Section: 206.2.1 and 1991 ADAS
             Section: 4.1.2(1).
22
        mmm.     Via the exterior accessible route, the walkway contains abrupt vertical edges
23
          and/or variations of 2" - 4" in violation of 2010 ADAS Section: 303.3, 303.2 and 1991
24        ADAS Section: 4.5.2.

25      nnn.      Via the exterior accessible route, at the stairs, there is no accessible route of travel
           from the public way in violation of 2010 ADAS Section: 206.2.1 and 1991 ADAS
26
           Section: 4.1.2(1).
27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 10
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 11 of 27 PAGEID #: 11



1       ooo.       Via the exterior accessible route, there is no accessible route connecting site
           arrival points to the sidewalks and buildings around the property in violation of 2010
2
           ADAS Section: 206.2.2 and 1991 ADAS Section: 4.1.2(1).
3
        ppp.      Via the exterior accessible route, the route of travel at overgrown bushes does not
4          provide the required minimum width in violation of 2010 ADAS Section: 403.5.1 and
           1991 ADAS Section: 4.2.1.
5

6       qqq.       VIa the exterior accessible route, exterior and entryway doormats are not secured
           in place in violation of 2010 ADAS Section: 302.2 and 1991 ADAS Section: 4.5.3.
7
        rrr. Via the exterior accessible route, at the rear of the building, the curb ramp side flares are
8
             too steep in violation of 2010 ADAS Section: 406.1 and 1991 ADAS Section: 4.7.5.
9
        sss. Via the exterior accessible route, at the rear of the building, the transition from the curb
10           ramp to the walk, gutter or street is not flush and free of abrupt changes in level in
             violation of 2010 ADAS Section: 406.2 and 1991 ADAS Section: 4.7.2.
11

12      ttt. Via the exterior accessible route, at the rear of the building, the surface of the curb ramp
             is not firm, stable and/or slip-resistant because of cracked and gapped concrete in
13           violation of 2010 ADAS Section: 302.1 and 1991 ADAS Section: 4.5.1.
14
        uuu.       Via the exterior accessible route, at entrance door #3, there is no accessible route
15         of travel from the public way in violation of 2010 ADAS Section: 206.2.1 and 1991
           ADAS Section: 4.1.2(1).
16
        vvv.       Via the exterior accessible route, at entrance door #4, the curb ramp side flares are
17
           too steep in violation of 2010 ADAS Section: 406.1 and 1991 ADAS Section: 4.7.5.
18
        www.      Via the exterior accessible route, at entrance door #4, the transition from the curb
19        ramp to the walk, gutter or street is not flush and free of abrupt changes in level in
          violation of 2010 ADAS Section: 406.2 and 1991 ADAS Section: 4.7.2.
20

21      xxx.    In the parking lot, there are not enough accessible stalls in violation of 2010
           ADAS Section: 208.2 and 1991 ADAS Section: 4.1.2(5)(a).
22
        yyy.      In the parking lot, the parking sign is mounted too low in violation of 2010 ADAS
23
           Section: 502.6.
24
        zzz.      In the parking lot, the access aisle is not a minimum of 8 feet wide in violation of
25          2010 ADAS Section: 502.2 Exception and 1991 ADAS Section: 4.1.2(1).
26
        aaaa.      In the parking lot, at entrance #4, the access aisle is not located on an accessible
27         route of travel to the accessible building entrance in violation of 2010 ADAS Section:
           208.3.1, 502.3 and 1991 ADAS Section: 4.6.3.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 11
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 12 of 27 PAGEID #: 12



1        bbbb.      In the parking lot, at entrance #4, the access aisle is located so that a person with a
            disability is compelled to wheel or walk behind parking spaces other than their own
2
            accessible parking space in violation of 1991 ADAS Section: 4.6.2.
3
         cccc.      In the parking lot, at entrance #4, the access aisle is missing from the 2 right-most
4            parking stalls marked as accessible in violation of 2010 ADAS Section: 502.2
            1991 ADAS Section: 4.1.2(1).
5

6        dddd.      In the parking lot, at entrance #4, the parking signs are mounted too low in
            violation of 2010 ADAS Section: 502.6.
7
         eeee.     In the parking lot, at entrance #4, the striping and markings for the accessible
8
            parking stall, loading/unloading access aisle are dilapidated and in need of repair and/or
9           maintenance in violation of 2010 ADAS Section: 502.3.3.

10   On personal knowledge, information and belief, other public facilities and elements too
11
     numerous to list were improperly inaccessible for use by persons with physical disabilities.
12
             16. At all times stated herein, the existence of architectural barriers at Defendant’s
13
     place of public accommodation evidenced “actual notice” of Defendant’s intent not to comply
14

15   with the Americans with Disability Act of 1990 (“title III” and “ADA”), 42. U.S.C. §§ 12181 et

16   seq., Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code §4101:1-11, et sec.
17
     either then, now or in the future.
18
             17. As a legal result of Defendant’s failure to act as a reasonable and prudent public
19
     accommodation in identifying, removing or creating architectural barriers, policies, practices and
20

21   procedures that denied access to plaintiff and other persons with disabilities, plaintiffs suffered

22   damages as alleged herein.
23
             18. As a further legal result of the actions and failure to act of Defendant, and as a
24
     legal result of the failure to provide proper handicapped-accessible public facilities as set forth
25
     herein, NEAL was denied his civil rights to full and equal access to public facilities. NEAL
26

27   suffered a loss of his civil rights and his rights as a person with physical disabilities to full and

28   equal access to public facilities, and further suffered from injury, shame, humiliation,
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 12
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 13 of 27 PAGEID #: 13



1    embarrassment, anger, chagrin, disappointment and worry, expectedly and naturally associated
2
     with a person with physical disabilities being denied access, all to their damages as prayed
3
     hereinafter in an amount within the jurisdiction of this court.
4
             19. On information and belief, construction alterations carried out by Defendant have
5

6    triggered access requirements under Americans with Disability Act of 1990 (“TITLE III” AND

7    “ADA”), 42. U.S.C. §§ 12181 et seq., Ohio Revised Code § 4112.02, et seq.; and Ohio
8
     Administrative Code §4101:1-11, et sec.
9
             20. NEAL, as described herein below, seeks injunctive relief to require the CLARION
10
     INN hotel to be made accessible to meet the requirements of both Ohio law and the Americans
11

12   with Disabilities Act, whichever is more restrictive, so long as Defendant operates and/or leases

13   the CLARION INN hotel as a public facility. Plaintiff seeks damages for violation of his civil
14
     rights, from the date of his visit until such date as Defendant brings the establishment into full
15
     compliance with the requirements of Ohio and federal law.
16
             21. On information and belief, Defendant has been negligent in its affirmative duty
17

18   to identify the architectural barriers complained of herein and negligent in the removal of some

19   or all of said barriers.
20
             22. Because of Defendant’s violations, NEAL and other persons with physical
21
     disabilities are unable to use public facilities such as those owned and operated by Defendant on
22
     a “full and equal” basis unless such facility is in compliance with the provisions of the
23

24   Americans with Disabilities Act and other accessibility law as plead herein. Plaintiff seeks an

25   order from this court compelling Defendant to make the CLARION INN hotel accessible to
26
     persons with disabilities.
27
             23.    On information and belief, Defendant has undertaken to modify and alter existing
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 13
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 14 of 27 PAGEID #: 14



1    building(s), and has failed to make them comply with accessibility requirements.
2
     The acts and omissions of Defendant in failing to provide the required accessible public facilities
3
     at the time of plaintiff's visit and injuries, indicate actual and implied malice towards plaintiff,
4
     and despicable conduct carried out by Defendant with a willful and conscious disregard for the
5

6    rights and safety of plaintiff and other similarly situated persons, and justify punitive damages

7    pursuant to Ohio Revised Code § 2315.21, in amounts sufficient to make a more profound
8
     example of Defendant to other operators of other establishment and other public facilities, and to
9
     punish Defendant and to carry out the purposes of § 2315.21.
10
            24. Plaintiff is informed and believes and therefore alleges that Defendant caused the
11

12   subject property to be constructed, altered and/or maintained in such a manner that persons with

13   physical disabilities were denied full and equal access to, within and throughout said facility of
14
     the CLARION INN hotel and were denied full and equal use of said public facility. Further, on
15
     information and belief, Defendant has continued to maintain and operate said facility in such
16
     conditions up to the present time, despite actual and constructive notice to such Defendant that
17

18   the configuration of the establishment and/or its building(s) are in violation of the civil rights of

19   persons with physical disabilities, such as plaintiff and the disability community. Such
20
     construction, modification, ownership, operation, maintenance and practices of such public
21
     facilities are in violation of law as stated in Americans with Disability Act of 1990 (“TITLE III”
22
     AND “ADA”), 42. U.S.C. §§ 12181 et seq. and elsewhere in the laws of Ohio.
23

24          25. On information and belief, the subject public facility of the CLARION INN hotel

25   denied full and equal access to plaintiff and other persons with physical disabilities in other
26
     respects due to noncompliance with requirements of Ohio Revised Code § 4112.02, et seq.; and
27
     Ohio Administrative Code §4101:1-11, et sec.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 14
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 15 of 27 PAGEID #: 15



1            26. On personal knowledge, information and belief, the basis of Defendant’s actual
2
     and constructive notice that the physical configuration of the facilities including, but not limited
3
     to, architectural barriers constituting the CLARION INN hotel was in violation of the civil rights
4
     of persons with physical disabilities, such as plaintiff, includes, but is not limited to,
5

6    communications with invitees and guests, owners of other establishments and businesses, notices

7    Defendant obtained from governmental agencies upon modification, improvement, or substantial
8
     repair of the subject premises and other properties owned by the Defendant, newspaper articles
9
     and trade publications regarding the Americans with Disabilities Act and other access laws,
10
     public service announcements, and other similar information. Defendant’s failure, under state
11

12   and federal law, to make the establishment accessible is further evidence of Defendant’s

13   conscious disregard for the rights of plaintiff and other similarly situated persons with disabilities.
14
     The scope and means of the knowledge of Defendant are within Defendant’s exclusive control
15
     and cannot be ascertained except through discovery. Despite being informed of such effect on
16
     plaintiff and other persons with physical disabilities due to the lack of accessible facilities,
17

18   Defendant knowingly and willfully refused to take any steps to rectify the situation and to

19   provide full and equal access for plaintiffs and other persons with physical disabilities to the
20
     establishment. Said Defendant has continued such practices, in conscious disregard for the rights
21
     of plaintiff and other persons with physical disabilities, up to the date of filing of this complaint,
22
     and continuing thereon. Said conduct, with knowledge of the effect it was and is having on
23

24   plaintiff and other persons with physical disabilities, constitutes despicable conduct in conscious

25   disregard of the rights and safety of plaintiffs and of other similarly situated persons, justifying
26
     the imposition of punitive damages pursuant to Ohio law.
27
             27. Plaintiff will return to the subject CLARION INN hotel to patronize the
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 15
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 16 of 27 PAGEID #: 16



1    hotel, if the hotel is made fully accessible to a disabled person in a wheelchair, and to also avail
2
     himself of the hotel’s services.
3
             29. Additionally, plaintiff frequently travels to and stays in Southern Ohio for business
4
     and for personal matters. As president of Open Gate Fair Housing, a nonprofit dedicated to
5

6    eliminating discrimination in the area of housing, NEAL meets with disabled citizens of Ohio, or

7    their representatives, who are experiencing housing discrimination or discrimination based on
8
     other public accommodations, barriers to access, or government abuse.
9
             30. During the date in question here, July 10, 2019 through July 11, 2019, NEAL’s
10
     purpose for visiting the Dayton area and the CLARION INN hotel was to attend the Miami
11

12   Valley Fair Housing Center’s Fair Housing Accessibility Design & Construction Training

13   seminar, as well as to test certain public accommodations for accessibility under the Americans
14
     with Disabilities Act and Ohio law. Plaintiff Neal visited the CLARION INN hotel because, one,
15
     it was the only hotel in the area with open guest rooms in the Dayton area due to other
16
     conventions in the area, two, he was informed that the hotel had numerous inaccessible barriers
17

18   to access therein, and, three, the hotel is the location where his seminar was located on July 11,

19   2019.
20
             31.    Should the CLARION INN hotel become accessible, Neal will visit it again
21
     because, one, he plans on attending the 2020 Miami Valley Fair Housing Center’s Fair Housing
22
     Accessibility Design & Construction Training seminar in Dayton, and, two, the hotel is in close
23

24   proximity to the seminar’s location.

25           32.    Furthermore, plaintiff intends to return to the CLARION INN hotel as an ADA
26
     tester on an annual basis beginning in 2020, to ascertain whether Defendant removed the barriers
27
     to access which are the subject of this litigation.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 16
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 17 of 27 PAGEID #: 17



1    I.      FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A PUBLIC
             ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
2
             DISABILITIES ACT OF 1990 (42 U.S.C. §12101, et seq.)
3
             33.     Plaintiff pleads and incorporates by reference, as if fully set forth again herein,
4
     the allegations contained in paragraphs 1 through 32 of this complaint.
5

6            34.     Pursuant to law, in 1990, the United States Congress made findings per 42 U.S.C.

7            §12101 regarding persons with physical disabilities, finding that laws were needed to
8
             more fully protect:
9
                     some 43 million Americans with one or more physical or mental
10                   disabilities; [that] historically society has tended to isolate and
                     segregate individuals with disabilities; [that] such forms of
11
                     discrimination against individuals with disabilities continue to be a
12                   serious and pervasive social problem; [that] the nation’s proper
                     goals regarding individuals with disabilities are to assure equality
13                   of opportunity, full participation, independent living and economic
                     self-sufficiency for such individuals; [and that] the continuing
14
                     existence of unfair and unnecessary discrimination and prejudice
15                   denies people with disabilities the opportunity to compete on an
                     equal basis and to pursue those opportunities for which our free
16                   society is justifiably famous.
17
          35. Congress stated as its purpose in passing the Americans with Disabilities Act of
18
     1990 (42 U.S.C. §12102):
19
                     It is the purpose of this act (1) to provide a clear and
20
                     comprehensive national mandate for the elimination of
21                   discrimination against individuals with disabilities; (2) to provide
                     clear, strong, consistent, enforceable standards addressing
22                   discrimination against individuals with disabilities; (3) to ensure
                     that the Federal government plays a central role in enforcing the
23
                     standards established in this act on behalf of individuals with
24                   disabilities; and (4) to invoke the sweep of Congressional
                     authority, including the power to enforce the 14th Amendment and
25                   to regulate commerce, in order to address the major areas of
                     discrimination faced day to day by people with disabilities.
26

27        36. As part of the Americans with Disabilities Act of 1990, (hereinafter the “ADA”),

28           Congress passed “Title III - Public Accommodations and Services Operated by Private
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 17
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 18 of 27 PAGEID #: 18



1           Entities” (Section 301 42 U.S.C. §12181, et seq.). Among the public accommodations
2
            identified for purposes of this title was:
3
                    (7) PUBLIC ACCOMMODATION - The following private
4                   entities are considered public accommodations for purposes of this
                    title, if the operations of such entities affect commerce -
5
                    ...
6                   (A) an inn, hotel, motel, or other place of lodging ***;

7                   42 U.S.C. §12181(7)(A).
8
        37. Pursuant to §302, 42 U.S.C. §12182, “No individual shall be discriminated
9
     against on the basis of disability in the full and equal enjoyment of the goods, services, facilities,
10
     privileges, advantages, or accommodations of any place of public accommodation by any person
11

12   who owns, leases, or leases to, or operates a place of public accommodation.”

13      38. The specific prohibitions against discrimination set forth in §302(b)(2)(a),
14
     42 U.S.C. §12182(b)(2)(a) are:
15
                    (i) the imposition or application of eligibility criteria
16                  that screen out or tend to screen out an individual with a disability
                    or any class of individuals with disabilities from fully and equally
17
                    enjoying any goods, services, facilities, privileges, advantages, or
18                  accommodations, unless such criteria can be shown to be
                    necessary for the provision of the goods, services, facilities,
19                  privileges, advantages, or accommodations being offered;
20
                    (ii) a failure to make reasonable modifications in
21                  policies, practices, or procedures, when such modifications are
                    necessary to afford such goods, services, facilities, privileges,
22                  advantages or accommodations to individuals with disabilities,
                    unless the entity can demonstrate that making such modifications
23
                    would fundamentally alter the nature of such goods, services,
24                  facilities, privileges, advantages, or accommodations;

25                  (iii) a failure to take such steps as may be necessary to
                    ensure that no individual with a disability is excluded, denied
26
                    services, segregated or otherwise treated differently than other
27                  individuals because of the absence of auxiliary aids and services,
                    unless the entity can demonstrate that taking such steps would
28                  fundamentally alter the nature of the good, service, facility,
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 18
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 19 of 27 PAGEID #: 19



1                    privilege, advantage, or accommodation being offered or would
                     result in an undue burden;
2

3                    (iv) a failure to remove architectural barriers, and
                     communication barriers that are structural in nature, in existing
4                    facilities . . . where such removal is readily achievable; and
5
                     (v) where an entity can demonstrate that the removal of
6                    a barrier under clause (iv) is not readily achievable, a failure to
                     make such goods, services, facilities, privileges, advantages or
7                    accommodations available through alternative methods if such
                     methods are readily achievable.
8

9    The acts of Defendant set forth herein were a violation of plaintiff’s rights under the ADA, 42.

10   U.S.C. §§ 12181 et seq.; Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code §
11
     4101:1-11, et sec., making available damage remedies.
12
        39. The removal of the barriers complained of by plaintiff as hereinabove alleged
13
     was at all times after January 26, 1992 “readily achievable” as to the subject CLARION INN
14

15   hotel pursuant to 42 U.S.C. §12182 (b)(2)(A)(i)-(iv). On information and belief, if the removal of

16   all the barriers complained of herein together was not “readily achievable,” the removal of each
17
     individual barrier complained of herein was “readily achievable.” On information and belief,
18
     Defendant’s failure to remove said barriers was likewise due to discriminatory practices,
19
     procedures and eligibility criteria, as defined by §302(b)(2)(a)(i)-(iii); 42 U.S.C. §12182
20

21   (b)(2)(A)(i).

22      40. Per §301(9), 42 U.S.C. §12181 (9), the term “readily achievable” means “easily
23
     accomplishable and able to be carried out without much difficulty or expense.” The statute
24
     defines relative “expense” in part in relation to the total financial resources of the entities
25
     involved. Plaintiff alleges that properly repairing, modifying, or altering each of the items that
26

27   plaintiff complains of herein were and are “readily achievable” by the Defendant under the

28   standards set forth under §301(9) of the Americans with Disabilities Act. Further, if it was not
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 19
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 20 of 27 PAGEID #: 20



1    “readily achievable” for Defendant to remove each of such barriers, Defendant has failed to
2
     make the required services available through alternative methods which were readily achievable.
3
         41. On information and belief, construction work on, and modifications of, the
4
     subject CLARION INN hotel occurred after the compliance date for the Americans with
5

6    Disabilities Act, January 26, 1992, independently triggering access requirements under Title III

7    of the ADA.
8
         42. Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12188, et
9
     seq., §308, plaintiff is entitled to the remedies and procedures set forth in §204(a) of the Civil
10
     Rights Act of 1964, 42 U.S.C. 2000(a)-3(a), as plaintiff is being subjected to discrimination on
11

12   the basis of disability in violation of this title or has reasonable grounds for believing that he

13   is about to be subjected to discrimination in violation of §302. Plaintiff cannot return to or make
14
     use of the public facilities complained of herein so long as the premises and Defendant’s policies
15
     bar full and equal use by persons with physical disabilities.
16
         43. Per §308(a)(1) (42 U.S.C. 12188), “Nothing in this section shall require a person
17

18   with a disability to engage in a futile gesture if such person has actual notice that a person or

19   organization covered by this title does not intend to comply with its provisions.” Pursuant to this
20
     last section, plaintiff has not returned to Defendant’s premises since on or about July 10, 2019
21
     through July 11, 2019, but alleges that Defendant has continued to violate the law and deny the
22
     rights of plaintiff and of other persons with physical disabilities to access this public
23

24   accommodation. Pursuant to §308(a)(2), “In cases of violations of §302(b)(2)(A)(iv) . . .

25   injunctive relief shall include an order to alter facilities to make such facilities readily accessible
26
     to and usable by individuals with disabilities to the extent required by this title.”
27
         44. Plaintiff seeks relief pursuant to remedies set forth in §204(a) of the Civil Rights
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 20
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 21 of 27 PAGEID #: 21



1    Act of 1964 (42 U.S.C. 2000(a)-3(a)), and pursuant to federal regulations adopted to implement
2
     the Americans with Disabilities Act of 1990, including but not limited to an order granting
3
     injunctive relief and attorneys’ fees. Plaintiff will seek attorneys’ fees conditioned upon being
4
     deemed to be the prevailing party.
5

6          45. Plaintiff seeks damages pursuant to Ohio Revised Code § 4112.02, et seq. and Ohio

7    Administrative Code § 4101:1-11, et sec., which provide, within the statutory scheme, that a
8
     violation of the ADA and/or Ohio’s accessibility standards is a violation of Ohio law.
9
              Wherefore, plaintiff prays for relief and damages as hereinafter stated.
10
     II.      SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND EQUAL ACCESS
11
              IN VIOLATION OF OHIO REVISED CODE § 4112.02, et seq.
12
           46. Plaintiff repleads and incorporates by reference as if fully set forth again herein,
13
     the allegations contained in paragraphs 1 through 45 of this complaint.
14

15         47. At all times relevant to this action, Ohio Revised Code § 4112.0254 has provided

16   that persons with physical disabilities are not to be discriminated against because of physical
17
     handicap or disability. This section provides that:
18
                      It shall be an unlawful discriminatory practice:
19
                      (G)     For any proprietor or any employee, keeper, or manager of a place of
20
                              public accommodation to deny to any person, except for reasons
21                            applicable alike to all persons regardless of race, color, religion, sex,
                              military status, national origin, disability, age, or ancestry, the full
22                            enjoyment of the accommodations, advantages, facilities, or privileges of
                              the place of public accommodation.
23

24         48. CLARION INN hotel is a “place of public accommodation” pursuant to Ohio Revised

25   Code § 4112.01(A)(9).
26
           49. Defendant committed an unlawful act pursuant to Ohio Revised Code §4112.02(G) by
27
     denying plaintiff the full enjoyment of its accommodations, advantages, facilities, or privileges,
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 21
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 22 of 27 PAGEID #: 22



1    whereas, plaintiff had great difficulty due to extensive barriers for patrons confined to
2
     wheelchairs.
3
         50. Pursuant to Ohio Revised Code § 4112.99, plaintiff is entitled to compensatory
4
     and punitive damages, and attorney fees and costs, in an amount to be determined at trial, but in
5

6    any event not less than $25,000.00, as well as issuance of an injunction requiring Defendant to

7    allow full and equal enjoyment of its goods, services, facilities, privileges, and advantages to
8
     disabled persons.
9
         51. A separate act in violation of Ohio Revised Code § 4112.02(G) has been committed each
10
     day that Defendant acts or fail to act and/or knowingly and willfully fails and refuse to remove
11

12   each architectural barrier or policy and procedure barrier presently existing at the subject public

13   accommodation which denies full and equal access for persons with physical disabilities to said
14
     building(s), elements and facilities of CLARION INN hotel. Plaintiff has been denied full and
15
     equal access on an ongoing basis since the date of his first visit. As a legal result, plaintiff is
16
     entitled to seek appropriate relief, such as damages, pursuant to Ohio Revised Code § 4112.99.
17

18       52. On or about July 10, 2019 through July 11, 2019, plaintiff suffered violations of Ohio

19   Revised Code §4112.02(G) in that he was denied access to the facilities as stated herein at
20
     CLARION INN hotel and on the basis that he was a person with physical disabilities.
21
         53. As a result of the denial of equal access to Defendant’s facility due to the acts
22
     and omissions of Defendant in owning, operating and maintaining the subject public facility,
23

24   plaintiff suffered violations of his civil rights, as well as suffering from shame, humiliation,

25   embarrassment, frustration, anger, chagrin, disappointment and worry, all of which are
26
     expectedly and naturally associated with a denial of access to a person with physical disabilities,
27
     all to plaintiff’s damages as hereinafter stated.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 22
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 23 of 27 PAGEID #: 23



1           54. Plaintiff has been damaged by Defendant’s wrongful conduct and seeks the relief
2
     that is afforded by Ohio Revised Code § 4112 for violation of his rights, including statutory
3
     damages according to proof.
4
            55. As a result of Defendant’s acts and omissions in this regard, plaintiff has been
5

6    required to incur legal expenses and hire attorneys in order to enforce his rights and

7    enforce the provisions of the law protecting access for persons with physical disabilities and
8
     prohibiting discrimination against persons with physical disabilities. Pursuant to the provisions
9
     of Ohio Revised Code § 4112, plaintiff therefore will seek recovery in this lawsuit for all
10
     reasonable attorneys’ fees and costs incurred if deemed the prevailing party.
11

12             Wherefore, plaintiff prays for relief and damages as hereinafter stated.

13   III.      THIRD CAUSE OF ACTION FOR DENIAL OF FULL AND EQUAL ACCESS
               IN VIOLATION OF OHIO ADMINISTRATIVE CODE § 4101:1-11, et seq.
14

15          56. Plaintiff repleads and incorporate by reference as if fully set forth again herein,

16   the allegations contained in paragraphs 1 through 55 of this complaint.
17
            57. Ohio Administrative Code (hereinafter “O.A.C.”) § 4101:1-11 controls the design and
18
     construction of facilities for accessibility for individuals with disabilities.
19
            58. Sites, buildings, structures, facilities, elements and spaces, temporary or
20

21   permanent, shall be accessible to individuals with disabilities. O.A.C. § 1103.1.

22          59. CLARION INN hotel, being a site, building, structure, facility, element or
23
     space, committed an unlawful act pursuant to O.A.C. § 1103.1 by failing to provide an accessible
24
     hotel to individuals with disabilities due to the barriers to access as described in this Complaint.
25
            60. Defendant’s violations denied plaintiff his full enjoyment of its accommodations,
26

27   advantages, facilities, or privileges, whereas, plaintiff had great difficulty utilizing the property

28   due to extensive barriers for patrons confined to wheelchairs.
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 23
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 24 of 27 PAGEID #: 24



1       61. As a result of these violations, plaintiff is entitled to compensatory and punitive
2
      damages, and attorney fees and costs, in an amount to be determined at trial, but in any event
3
      not less than $25,000.00, as well as issuance of an injunction requiring Defendant to allow full
4
      and equal enjoyment of its goods, services, facilities, privileges, and advantages to disabled
5

6     persons.

7       62. As a result of Defendant’s accessibility violations, plaintiff suffered violations of his
8
     civil rights, as well as suffering from injury, shame, humiliation, embarrassment, frustration,
9
     anger, chagrin, disappointment and worry, all of which are expectedly and naturally associated
10
     with a denial of access to a person with physical disabilities, all to plaintiffs’ damages as
11

12   hereinafter stated.

13      63. Plaintiff has been damaged by Defendant’s wrongful conduct and seek relief
14
     for violation of the O.A.C., including actual and special damages, according to proof.
15
        64. As a result of Defendant’s acts and omissions in this regard, plaintiff has been
16
     required to incur legal expenses and hire attorneys in order to enforce plaintiff's rights and
17

18   enforce the provisions of the law protecting access for persons with physical disabilities and

19   prohibiting discrimination against persons with physical disabilities. Plaintiff therefore will seek
20
     recovery in this lawsuit for all reasonable attorneys’ fees and costs incurred if deemed the
21
     prevailing party.
22
            Wherefore, plaintiffs pray for relief and damages as hereinafter stated.
23

24   O.R.C. 4112.16 NOTICE OF VIOLATION OF ACCESSIBILITY LAW

25      65. Pursuant to O.R.C. 4112.16 Notice of Violation of Accessibility Law, prior to
26
     filing a civil action alleging violation of State of Ohio accessibility law, the alleged aggrieved
27
     party may notify the owner, agent, or other responsible party, by personal service or by certified
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 24
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 25 of 27 PAGEID #: 25



1    mail, of alleged accessibility law violations.
2
          66. On August 28, 2019, NEAL served upon Defendant’s statutory agent a Notice of
3
     Violation of Accessibility Law pursuant to O.R.C. 4112.16.
4
          67. Defendant’s statutory response deadline in which to serve NEAL with its
5

6    response was September 3, 2019.

7         68. Defendant failed to serve a response upon NEAL or his counsel within 15 days of
8
     receiving the O.R.C. 4112.16 Notice.
9
          69. Due to Defendant’s failure to respond in accordance with the statute, NEAL
10
     may commence his lawsuit for violations of State of Ohio accessibility laws.
11

12        70. Due to Defendant’s failure to respond in accordance with the statute, NEAL, if

13   deemed the prevailing party, shall recover reasonable attorney’s fees, in addition to any other
14
     remedies available to the plaintiff.
15
               Wherefore, Plaintiff SPENCER NEAL prays for relief and damages as hereinafter
16
     stated.
17

18   PRAYER:

19             Wherefore, Plaintiff SPENCER NEAL prays that this court grant relief and damages as
20
     follows:
21
     I.        PRAYER FOR FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A
22             PUBLIC ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
               DISABILITIES ACT OF 1990 (42 U.S.C. §1 2101, et seq.)
23

24             1.     For injunctive relief, compelling Defendant to make CLARION INN hotel,

25   readily accessible to and usable by individuals with disabilities; and to make reasonable
26
     modifications in policies, practice, eligibility criteria and procedures so as to afford full access to
27
     the goods, services, facilities, privileges, advantages and accommodations being offered.
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 25
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 26 of 27 PAGEID #: 26



1           2.       For attorneys’ fees, litigation expenses and costs of suit, if plaintiff is deemed
2
     the prevailing party; and
3
            3.       For such other and further relief as the court may deem proper.
4
     I.     PRAYER FOR SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND
5
            EQUAL ACCESS IN VIOLATION OF OHIO REVISED CODE § 4112.02, et
6           seq.

7           4.       For injunctive relief, compelling Defendant to make CLARION INN hotel,
8
     readily accessible to and usable by individuals with disabilities, per state law.
9
            5.       General and compensatory damages according to proof;
10
            6.       All damages for each day, from the inception of the filing of this complaint, on
11

12   which Defendant have failed to remove barriers which denied plaintiff and other persons with

13   disabilities full and equal access.
14
            7.       Attorneys’ fees pursuant to Ohio Revised Code § 4112.99, if plaintiff is deemed
15
     the prevailing party;
16
            8.       Punitive damages, pursuant to Ohio Revised Code § 2315.21;
17

18          9.       For all costs of suit;

19          10.      Prejudgment interest pursuant to Ohio Revised Code 1343.03(A);
20
            11.      Such other and further relief as the court may deem just and proper.
21
     III.   PRAYER FOR THIRD CAUSE OF ACTION FOR DENIAL OF FULL AND
22          EQUAL ACCESS IN VIOLATION OF OHIO ADMINISTRATIVE CODE §
            4101:1-11, et seq.
23

24          12.      For injunctive relief, compelling Defendant to make CLARION INN hotel readily

25   accessible to and usable by individuals with disabilities, per state law.
26
            13.      General and compensatory damages according to proof;
27
            14.      All damages for each day, from the inception of the filing of this complaint, on
28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 26
     Case: 3:19-cv-00387-WHR-SLO Doc #: 1 Filed: 12/11/19 Page: 27 of 27 PAGEID #: 27



1    which Defendant have failed to remove barriers which denied plaintiffs and other persons with
2
     disabilities full and equal access.
3
            15.     Attorneys’ fees pursuant to Ohio Revised Code § 4112.99, if plaintiff is deemed
4
     the prevailing party;
5

6           16.     Punitive damages, pursuant to Ohio Revised Code § 2315.21;

7           17.     For all costs of suit;
8
            18.     Prejudgment interest pursuant to Ohio Revised Code 1343.03(A);
9
            19.     Such other and further relief as the court may deem just and proper.
10
                                             Respectfully submitted,
11

12
                                             BLAKEMORE, MEEKER & BOWLER CO., L.P.A.

13                                           /s/ COLIN G. MEEKER
                                             COLIN G. MEEKER (Ohio Bar No. 0092980)
14                                           495 Franklin Lakes Dr.
15
                                             Akron, Ohio 44319
                                             Telephone: (330) 253-3337
16                                           Facsimile: (330) 253-4131
                                             cgm@bmblaw.com
17                                           cg@bmblaw.com
18
                                             Attorney for Plaintiff SPENCER NEAL
19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 27
